Citation Nr: 1221223	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for hypertensive heart disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision from a Department of Veterans Affairs (VA) regional office (RO), which denied service connection for the conditions at issue.  An RO hearing was held in March 2005.  In a decision dated in March 2009, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a joint motion for remand (JMR) to the Court, the parties (the veteran and the VA Secretary) requested that the Board decision as to the issues set forth on the title page of this decision be vacated and remanded; a March 2010 Court order granted the JMR.  The case was remanded by the Board in October 2010.


FINDINGS OF FACT


1.  The Veteran did not serve within the land borders in Vietnam, nor has actual exposure to Agent Orange been demonstrated.

2.  Diabetes mellitus, coronary artery disease, hypertensive heart disease, hypertension, and peripheral vascular disease were first manifested many years after service, and are not related to any events which occurred in service.  

3.  Service connection is not currently in effect for any disability.  


CONCLUSION OF LAW

Diabetes mellitus, coronary artery disease, hypertensive heart disease, hypertension, and peripheral vascular disease were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in October 2002 and February 2003, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claim for service connection for lung cancer as a result of exposure to multiple contaminants, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  In addition, in March 2006, he was provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Service treatment records have been obtained, as have identified VA and private medical records.  All available personnel records have been obtained.  The veteran has asserted that he had temporary duty (TDY) for 1 day in Vietnam during active service; several requests for documentation have been submitted to the National Personnel Records Center (NPRC) in St. Louis, Missouri, which has been unable to verify any TDY.  In September 2006, the RO sent the veteran and his service representative a letter asking for further details concerning his alleged 1-day TDY; there is no record of a response.  

The RO also attempted to obtain the veteran's active service pay records to determine whether he had received combat pay or hazardous duty pay while purportedly in Vietnam on TDY.  In response to a request for the veteran's pay records, Defense Finance and Accounting Service (DFAS) notified VA in January 2007 that it was unable to find the Master Military Pay Account (MMPA) for the veteran.  In May 2008, DFAS notified VA that no pay records for the veteran were found.  Later in May 2008, the RO sent the veteran a letter asking him to provide any relevant active service pay records in his possession.  When he did not respond, the RO formally determined that the veteran's military pay records were unavailable. 

As will be explained below, there is no evidence that the veteran has qualifying in-country service in Vietnam such that his in-service herbicide exposure can be presumed.  There also is no medical evidence that the veteran's current coronary artery disease, hypertensive heart disease, hypertension, or peripheral vascular disease could be related to active service.  Finally, there is no evidence that the veteran experiences any current disability due to peripheral neuropathy which could be related to active service.  Thus, examinations are not required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In summary, the Board finds that VA has done everything reasonably possible to notify and to assist the veteran and no further action is necessary to meet the requirements of the VCAA. 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A review of the veteran's service treatment records indicates that a copy of his enlistment physical examination was not available for review.  He was treated on an outpatient basis in December 1967 for right flank pain at the 355th U.S. Air Force Dispensary, Takhli Royal Thailand Air Force Base, Thailand.  He was not treated for any of his claimed disabilities during active service, to include as secondary to herbicide exposure.  At his separation physical examination in April 1969, the veteran denied any relevant medical history.  Clinical evaluation was normal except for enucleated tonsils bilaterally.  The veteran's urinalysis was negative for albumin and sugar.  His blood pressure was 128/70. 

A review of the veteran's service treatment records from his U.S. Air Force Reserve service indicates that he denied any relevant medical history on periodic physical examinations in May 1970, December 1971, September 1974, December 1975, October 1976, October 1977, October 1978, March and October 1979, October 1980, August 1981, and October 1985.  Clinical evaluation in December 1971 was normal.  The veteran's urinalysis was negative for albumin and sugar.  His blood pressure was 122/72.  He denied any family history of diabetes.  On periodic physical examination in October 1973, clinical evaluation was unchanged except for blood pressure of 128/72.  In October 1977, clinical evaluation was unchanged except for blood pressure of 124/80. In August 1981, clinical evaluation was unchanged except for mild obstructive pulmonary disease.  The veteran's blood pressure was 130/80.  In October 1985, clinical evaluation was unchanged.  The veteran's blood pressure was 130/90.  Electrocardiograms (EKG's) in July 1978 and in October 1985 also were within normal limits. 

The post-service medical evidence shows that, in a September 2004 letter, Lyn Berutti, D.O., stated that the veteran had been her patient since February 2000.  "He is (in my opinion) totally disabled from working and is unable to engage in substantial gainful activity for at least the next twelve months."  The veteran's diagnoses included triple vessel coronary artery disease, uncontrolled diabetes mellitus, hypertension, peripheral vascular disease, and hypertensive heart disease.  The veteran "does suffer from quite a bit of pain in his feet and lower extremities when on his feet."  Private outpatient treatment records from Dr. Berutti dated between 2003 and 2005 show treatment for diabetes mellitus and hypertension.

None of the disabilities at issue were shown during service, or for many years thereafter.  The Veteran contends that he was exposed to Agent Orange during service, and that his disabilities developed as a result of that exposure, or as secondary to disorders caused by Agent Orange exposure.  

VA law provides that service incurrence for certain diseases, including type 2 diabetes and ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see MR21-1MR, Part IV, Subpart ii, Chapter 2, § C; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In other words, the physical presence of a Veteran within the land borders of Vietnam during service is required for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)  

The Veteran's DD Form 214 does not reflect Vietnam service.  He served in the U.S. Air Force, was stationed in Thailand during the Vietnam era, and his occupational specialty was air frame repairman.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, but such awards do not require the physical presence in Vietnam.  He claims that he was exposed to Agent Orange in Thailand while working on a "tank farm."  He also claims that he flew into Da Nang to retrieve a part needed for an airplane in Thailand, and thus, set foot in Vietnam.    

In August 2004, the Veteran stated that he had been exposed to Agent Orange while going TDY to Vietnam in February 1968 ("in February 1968" was handwritten and "on several occasions from 1966 to 1967" was crossed out).  

In an October 2004 letter, the veteran described his claimed in-service herbicide exposure.  He stated that, while on active service in Takhli, Thailand, in October 1967, he had been assigned to "the Tank Farm" which involved repairs to fuel and chemical storage tanks mounted on aircraft.  He said that some of these tanks "had Agent Orange still in them."  He said he told the personnel that the tanks needed to be purged before he could make the necessary repairs, but was told to go ahead and repair the tank.  After repairing the tank, "I was covered in Agent Orange."  He said he had headaches for about two weeks and then diarrhea.  

He also described his duties as a structural repairman on the flight line.  He said that new parts were unavailable and everyone was "cannon-balling."  They decided that retrieving parts from unusable aircraft was faster than manufacturing new parts.  As a result, the veteran stated that he and others in his unit were asked to go on "cannonball runs" to retrieve parts for aircraft maintenance and repair.  He said that one night, he went on a "mail run" aboard a C-47 to Karate, was trying to retrieve a part in "Karate" (possibly Korat), Thailand, but the part was useless.  He stated he spent the night there, and in the morning, a call was made and he was asked to go to Da Nang to pick up the other half of a bulkhead that was not damaged.  He described traveling on a 130 aircraft and retrieving the part.  He said that they saved numerous manhours by making these runs, the objective of which was to repair the battle damage and get the planes back in the air.  

[redacted] wrote, in October 2004, that he and the Veteran had both been transferred to Takhli AFB, Thailand, in July 2007, where he worked with the Veteran repairing the damaged planes.  He said that the Veteran made some "cannonball runs" while in Thailand, but he was not with him during those runs.  He recalled the Veteran being very sick while inTakhli.  

In a January 2005 letter, [redacted] stated that he had served with the veteran in Takhli, Thailand, in 1967 and 1968.  He said that everyone there had to work in the tank farm to support the required repairs.  He said that their workload was extremely heavy, and that the Veteran was asked to retrieve parts needed for battle damage repair to save man-hours.  He said that the Veteran was asked to make a run, which they called "cannonball runs."  The Veteran was asked at one point to go to "Karate," Thailand, but ended up in Da Nang to retrieve a workable part.  He returned on time and the repair was accomplished, saving many man-hours.  

The Veteran's wife wrote, in April 2005, that she had been married to the Veteran since 1966.  She recalled him writing and telling her about his "cannonball runs" to Korat, and then to Da Nang.  She remembered worrying because at the time, Da Nang was in the news a lot.  

At a Decision Review Officer (DRO) hearing in March 2005, the Veteran testified that he went on a "cannonball run" to retrieve a bulk head to repair an airplane in Takhli, Thailand.  He said he had orders to go to Korat, but when they got there, the part was damaged, so someone said they found one at Da Nang, and so he went on a "mail plane" and retrieved the part.  He said he believed this occurred in March or April of 1968.  He said that the turnover in the shop was high and they could not produce like they needed to, and they could not get parts, so that started to "cannonball."  

The Veteran also described working at a "tank farm" fixing fuel tanks when he first arrived in Thailand.  He said there were two unusual tanks full of herbicide that he had to fix.  He got the contents all over him and felt sick afterward.  He had headaches and rashes.    

In July 2010, the Veteran's wife wrote that he said in his in-service letters that he was making "cannonball runs" to "in country" and that he was expecting some hazard duty pay because of it, which frightened her.  

In March 2011, an archivist with the Air Force Historical Research Agency wrote that he had reviewed the official USAF unit histories of the 355th Field Maintenance Squadron for the January through July 1968 timeframe in an attempt to find any reference to sending any Airframe Repairmen to Da Nang Air Base (or any other location in Vietnam) on a TDY basis to cannibalize parts for aircraft.  He had read the Veteran's statement and found some discrepancies to known facts.  He stated that there was no evidence that Agent Orange was ever stored or used at Takhli.  Agent Orange was applied only by C-123 aircraft based and operating only in Vietnam, not by fighter aircraft based in Thailand.  The spraying system used to disperse Agent Orange did not use external tanks; they were inside the aircraft.  

The archivist also stated that there was no record of sending any personnel in the 355th FMS to Vietnam for any reason.  There was mention of individuals being sent to Korat Air Base, Thailand, and that a number of personnel were sent TDY to the 355th FMS to assist them in their workload, as they were under-manned in the early months of 1968.  There was, however, no suggestion that anyone was sent to Vietnam.  

Service personnel records have been received, which include the Veteran's performance appraisals for the period from July 1967 to February 1968, and from February 1968 to July 1968, while he was stationed in Thailand.  These detailed evaluations, which were highly complimentary, did not reflect that he had been in Vietnam.  Examples of the Veteran's saving man-hours through manufacturing parts, modifying ejection seats of F-105 aircraft, and other actions were described, and the references were made to the Veteran's skill.  He was noted to have suggested and used many short cuts in performing various aircraft repairs that had saved the shop countless man-hours without sacrificing quality for quantity.  A situation in which he had been instrumental in a difficult repair, which required the "utmost skill in manufacturing" was described.  The repair was completed in far less time than originally estimated.  He performed his duties in an "extremely outstanding manner."  

VA law provides that service incurrence for certain diseases, including type 2 diabetes and prostate cancer, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see MR21-1MR, Part IV, Subpart ii, Chapter 2, § C; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In other words, the physical presence of a Veteran within the land borders of Vietnam during service is required for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)  

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

First, concerning the claim that he was exposed to Agent Orange in Thailand, there is no legal presumption of exposure to Agent Orange based on service in Thailand during the Vietnam era.  Nevertheless, VA has studied the question of actual exposure based on such service.  To this end, VA Compensation and Pension Service (C&P Service) reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD), as well as a series of official DoD monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations.  In addition, the Project CHECO Southeast Asia Report:  Base Defense in Thailand, produced during the Vietnam era, was reviewed.  The findings and conclusions are summarized in a Memorandum for Record published in the M21-1 Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.r.  

According to this document, tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  The Department of the Air Force informed C&P Service that, other than 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  Id.  Nevertheless, although the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Id.  Therefore, if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Id.  The Air Force specialties were identified as security policeman and security patrol dog handler, as well as members of the security police squadron.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  Otherwise, if there is credible evidence that the Veteran was near the air base perimeter, such as shown by evidence of daily work duties or performance evaluation reports, exposure may be conceded.  Id.

In this case, the Veteran's occupational specialty was as an Airframe Structural Repairman.  He stated that upon his arrival, he had to repair tanks, and that some of these contained herbicides.  As noted in both he CHECO Report and the Air Force Historian's statement, Agent Orange was not stored in Thailand.  The Veteran's occupational specialty was not one identified as having regular contact with the base perimeter.  Moreover, there is no explanation as to why the Veteran believed the containers to contain Agent Orange.  Thus, in view of the lack of documentation that Agent Orange was stored in Takhi, Thailand, during the time he was assigned to the base, the Veteran's statements concerning his exposure in Thailand are not credible, in the sense that he is mistaken in his belief that the tanks contained Agent Orange.  In this regard, the Air Force Historian stated that the Veteran's description was inconsistent with the manner in which Agent Orange was used, official records show no Agent Orange stored in Thailand at that time, and his description did not explain why he believed the tanks to contain Agent Orange, or other dioxin-containing herbicide.  

With respect to his claim that he went to Vietnam to cannibalize aircraft parts, the Board does not find this to be credible.  There is no record of his having gone TDY to Vietnam in his records, nor is there a record of anyone in the 355th FMS having gone TDY to Vietnam during the Veteran's time in Thailand, according to the Unit History.  His highly laudatory performance appraisals show that although he was instrumental in increasing productivity, this was attributed to ingenious methods of manufacturing, assembly and repair that he suggested and accomplished, and not to any participation in "runs" to cannibalize parts from other aircraft.  Indeed, one of his exceptional qualities appears to have been the ability to figure out how to make do with the materials at hand; the appraisals contain several examples of this type of initiative.  Particularly because the Veteran has stated that he received, or was supposed to receive, some sort of hazardous duty pay for his trip to Vietnam, not to mention the danger of the trip, the omission of any mention of this trip in the performance appraisal is evidence against his claim.  

With respect to the lay statements from fellow servicemen, Mr. [redacted] does not state that the Veteran went to Vietnam; he merely mentions his having gone on "cannonball runs," which, according to Mr. [redacted], were any of the trips out to cannibalize other aircraft.  Mr. [redacted] did not state how he knew the Veteran went to Da Nang, although he and the Veteran both misspelling "Korat" as "Karate" indicates that he may have been told of the trip by the Veteran.  In any event, he has not described any independent knowledge of the event.  Again, although Mr. [redacted] attributed the "cannonball runs" to the saving of many, many man-hours, according to the Veteran's performance appraisals, his skills, short cuts, enthusiasm, and ingenuity were what caused the saving "countless manhours."  For these reasons, the Board finds Mr. [redacted]'s statement to be not credible and of no probative value, with respect to his statement that the Veteran was in Vietnam.  

Finally, the statements from the Veteran's wife are too inconsistent and vague to constitute credible, probative evidence of the Veteran's presence in Vietnam.  In her first statement, she said that the Veteran told her in letters of his "cannonball runs" to Da Nang, but in her later statement, she said the Veteran said he could not tell her where he had gone.  Moreover, the Veteran reported a single trip, while she referred to trips.  The Veteran's letter written in service, which states that two letters he wrote were not sent to her because he had provided too much information, is neither for nor against his claim.  

Based on the foregoing, the Board finds that the Veteran's statements that he was exposed to Agent Orange in Thailand, and that he made a trip to Vietnam, are not consistent with the official evidence, including his personnel records and the report of his Unit History.  The lay statements on his behalf are defective, for the reasons discussed above.  The official records are more probative and credible than the Veteran's statements made concerning events that occurred decades in the past, and these records do not document the Veteran or anyone else making a run of some 600 or 700 miles (at a minimum), most of it through a combat area, to obtain a spare part for an airplane, during this time period.  The Veteran's service in Thailand was exemplary, but, unfortunately, that does not provide a basis for the grant of the benefit sought in this case, which requires the Veteran's presence in Vietnam or actual exposure to Agent Orange.  The evidence of such is not credible, and is outweighed by the evidence against the claim.  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus, coronary artery disease, hypertensive heart disease, hypertension, and peripheral vascular disease is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


